GEORGE C. PRATT, Circuit Judge:
Velma Dodd, individually and as administratrix of the estate of her son, Dwayne Dodd, appeals from the dismissal of her complaint after a bench trial. She seeks damages for the death of her son, who was shot to death in a struggle over the gun of defendant Eric Larson, a relief police officer working part time for defendant City of Norwich, while Larson was trying to handcuff Dodd.
Plaintiff’s claims against officer Larson and the city asserted both civil rights violations pursuant to 42 U.S.C. § 1983 and negligence under Connecticut’s wrongful death statute, Conn.Gen.Stat. § 52-555. On the § 1983 claim the district court found that officer Larson did not violate Dodd’s constitutional rights and was therefore not liable. In addition, the court concluded, erroneously as we point out below, that absent a constitutional violation by Larson there could be no § 1983 claim against the city. On the pendent state law wrongful death claim the court found that officer Larson was not negligent. Accordingly, the district court directed entry of judgment in favor of the defendants. 603 F.Supp. 514.
For the reasons set forth below, as to officer Larson, we affirm the dismissal of the wrongful death claim on the basis that he was not negligent, but reverse the judgment on Dodd’s constitutional claims and remand for reconsideration under the fourth amendment. As to the City of Norwich, we reverse both the constitutional claims and the wrongful death action and remand for reconsideration of whether the adoption of the municipal policy followed by Larson violated the fourth amendment and/or was negligent under state law.

BACKGROUND

The facts surrounding the tragic death of this sixteen year old boy are graphically set forth in the district court’s opinion:
Dwayne Dodd and Jervis Bell were [burglarizing] a house in the City of Norwich, which, unbeknownst to them, was equipped with a silent burglar alarm. Two police officers were dispatched to the house: Eric Larson and Larry Rice. Larson took a position at the rear of the house and Rice at the front of the house. Rice observed, through the front door, two persons inside the house and informed Larson that there were two or more burglars. Shortly thereafter, Dodd stuck his head out an open window in the *3rear of the house. Larson, with his gun drawn, ordered Dodd to come out of the house. Dodd complied and fell through the window to the ground below among some shrubs.
While Dodd was lying on the ground, Rice returned to the rear of the house and saw Dodd. Then Rice went again to the front of the house and apprehended Bell who ran out the front door. While Rice was in the front, Larson decided to handcuff Dodd. To accomplish this task, Larson ordered Dodd to place both hands in front of his head and lie with his face on the ground. (Dodd had fallen with his left hand in front of his head and his right arm bent with his hand partly under his chest.) Dodd did not comply and remained in the position in which he had fallen. Larson then approached the [decedent] and knelt in front of Dodd’s head within one foot of him. With the gun held in his right hand, Larson placed a cuff on Dodd’s left wrist. Larson then pulled the left wrist to the small of Dodd’s back. Larson released the left hand and the handcuffs and reached for Dodd’s right hand. Dodd then jerked forward and reached, with his right hand, for Larson’s gun. Larson instinctively reacted by pulling his hand (and the gun) away from Dodd. During this scuffle, the gun discharged and Dodd died within a few minutes.

DISCUSSION

A. Claims Against Officer Larson.
1. Constitutional Claims.
Since decision of this case by the district court, the Supreme Court has provided us with additional enlightenment as to the rules applicable to constitutional claims such as plaintiff asserts here. In Daniels v. Williams, 474 U.S. 327, 106 S.Ct. 662, 88 L.Ed.2d 662 (1986), and Davidson v. Cannon, 474 U.S. 344, 106 S.Ct. 668, 88 L.Ed.2d 677 (1986), the Court overruled Parratt v. Taylor, 451 U.S. 527, 101 S.Ct. 1908, 68 L.Ed.2d 420 (1981), “to the extent that it states that mere lack of due care by a state official may ‘deprive’ an individual of life, liberty or property under the Fourteenth Amendment.” Daniels, 106 S.Ct. at 665. The due process clause “is not implicated by the lack of due care of an official causing unintended injury to life, liberty or property.” Davidson, 106 S.Ct. at 670. According to the Court, “[h]istorically, this guarantee of due process has been applied to deliberate decisions of government officials to deprive a person of life, liberty or property”, Daniels, 106 S.Ct. at 665 (emphasis by the Court), and conduct that is merely negligent “does not implicate the Due Process Clause of the Fourteenth Amendment.’ Id. at 666.
In short, after Daniels and Davidson, to establish a violation of the due process clause a plaintiff must prove that defendant “deprived” him of life, liberty or property, a concept clearly satisfied by intentional conduct, but clearly not satisfied by conduct that is merely negligent. The Court has expressly left open the question of whether something less than intentional conduct, such as defendant’s “recklessness” or “gross negligence”, may also be enough to trigger the protection of the due process clause.
In a separate ruling, and without discussing due process concepts at all, the Supreme Court in Tennessee v. Garner, 471 U.S. 1, 105 S.Ct. 1694, 85 L.Ed.2d 1 (1985), turned to the fourth amendment and adopted a test of “reasonable seizure” to determine whether a police officer violates the constitution by shooting a fleeing burglar in the back. According to the Court, “there can be no question that apprehension by the use of deadly force is a seizure subject to the reasonableness requirement of the Fourth Amendment”, Garner, 105 S.Ct. at 1699, and “[t]o determine the constitutionality of a seizure ‘[w]e must balance the nature and quality of the intrusion on the individual’s Fourth Amendment interests against the importance of the governmental interests alleged to justify the intrusion.’ ” Id. (quoting United States v. Place, 462 U.S. 696, 703, 103 S.Ct. 2637, 2642, 77 L.Ed.2d 110 (1983)).
When it held that Dodd’s claim of negligence by Larson did not give rise to a *4constitutional claim, the district court anticipated the Supreme Court’s rulings in Daniels and Davidson, and insofar as the dismissal was based on a failure to make out a due process violation, the decision below must be regarded as correct. The district court did not, however, have the benefit of the Supreme Court’s fourth amendment analysis as developed in Gamer; therefore it did not consider whether, under the circumstances, Larson’s “seizure” of Dodd was unreasonable. Accordingly, we remand the § 1983 claim against officer Larson to the district court for further consideration under the fourth amendment, to determine in light of Garner whether Larson’s “seizure” of Dodd was reasonable, and, if so, whether Larson himself is liable therefor under § 1983. In considering Larson’s possible personal liability under the fourth amendment, the district court should also consider whether he is entitled to a qualified good faith immunity based on his following the policy and training of the police department in keeping his gun unholstered while attempting to place handcuffs on Dodd.
Plaintiff also argued to the district court that officer Larson’s conduct was not merely negligent, but was grossly negligent and therefore violated due process. This claim was rejected by the district court in two ways. Expressly, the district court held that not even a grossly negligent claim would constitute a constitutional violation. On this question, as we have indicated, the Supreme Court expressly reserved decision in Daniels, 106 S.Ct. at 667 n. 3. It is not necessary for us, either, to face this issue, because the district court found on the facts that Larson was not even negligent. Since, as we shall demonstrate in the discussion below of the wrongful death claim, this finding is not clearly erroneous, it forecloses, a fortiori, any possibility that Larson might have been reckless or grossly negligent.
2. Wrongful Death Claim.
Plaintiff's wrongful death claim against Larson rests on negligence. She claims Larson was negligent in attempting to handcuff Dodd before he was cooperating by placing both hands in front of him, in not putting his gun away before attempting to handcuff Dodd, in having his gun cocked, and in placing his finger on the trigger while holding the gun.
The district court rejected all these claims. Based on conflicting testimony as to proper police procedure, it concluded that Larson was not negligent in having his finger on the trigger of the gun. It further found that the gun was not cocked. On this record neither finding is clearly erroneous.
With respect to not holstering the gun before handcuffing Dodd, the uncontradicted testimony was that Larson behaved in exactly the manner in which he had been trained by the city’s police department. As to handcuffing Dodd in that particular place near the house, and in doing so before Dodd himself extended both arms, the district court found that those considerations were designed to secure the safety of Larson, rather than Dodd, and therefore could not be a proper predicate for a negligence finding in favor of Dodd.
Under these circumstances, it is apparent that neither negligence nor, of course, recklessness or gross negligence is a factor in the case against Larson. Since the district court’s findings with respect to the absence of negligence by Larson are not clearly erroneous, the pendent wrongful death claim against him was properly dismissed.
In sum, as to the claims against officer Larson, the district court properly dismissed the pendent wrongful death claim, and if due process were the only constitutional provision that could underlie plaintiff’s § 1983 claim, the district court would have been correct in dismissing that claim as well. However, it is necessary to remand the § 1983 claim against Larson for further analysis by it in the first instance under the Supreme Court’s holding in Garner to determine whether the shooting of Dodd was an unreasonable seizure within the meaning of the fourth amendment.
B. Claims Against the City of Norwich.
1. Constitutional Claim.
As to the § 1983 claim against the city, the district court dismissed because of its *5erroneous view that the city would be liable only if Dodd’s constitutional rights had been violated by Larson. There is no such requirement in the law. Under Monell v. Dep’t of Social Services, 436 U.S. 658, 694, 98 S.Ct. 2018, 2037, 56 L.Ed.2d 611 (1978), a municipality may be found directly liable under § 1983 “when execution of [its] policy or custom, whether made by its lawmakers or by those whose edicts or acts may fairly be said to represent official policy, inflicts the injury * * * The city may be held liable under § 1983 when “official policy [is] the moving force of the constitutional violation”. Id.
Although a single brutal act by a low-level police official is insufficient to establish a policy that would render the city liable, Oklahoma City v. Tuttle, 471 U.S. 808, 105 S.Ct. 2427, 2436, 85 L.Ed.2d 791 (1985), it seems clear that a municipality may be held liable under § 1983 if plaintiff establishes that it was the municipality that subjected him to the deprivation of his constitutional rights. A plaintiff may do this by proving both the existence of a municipal policy or custom and a causal connection between that policy or custom and the deprivation of his constitutional rights. Oklahoma City, 105 S.Ct. at 2436 (plurality opinion), id. at 2439 (Brennan, J., concurring). See also Vippolis v. Village of Haverstraw, 768 F.2d 40, 44 (2d Cir. 1985).
Plaintiff’s theory of liability against the city focused upon the training given to officer Larson with respect to using his gun while handcuffing a suspect. The chief of police testified that Larson had been trained to keep his gun out, aimed at the suspect, while attempting to apply handcuffs, and that when officer Larson did so here he was acting in accordance with the policy of the city’s police department.
Plaintiff’s expert, Louis J. Reiter, a former deputy chief of the Los Angeles Police Department, who the district court found had “impeccable credentials”, testified, however, that the policy of keeping a gun in hand while attempting to handcuff a suspect was contrary to the practice of most police departments, and was particularly dangerous because it puts the gun within reach of the suspect, and, in effect, invites a struggle with a possibility that the gun will go off. According to Reiter, the correct procedure is to put the revolver away and then go through the handcuffing process. Reiter further testified that the city’s policy, conveyed to its police officers, including Larson, through its training program, constituted gross negligence amounting to conscious indifference to the life and safety of the people being arrested. In this instance, Reiter testified, the city’s policy was the proximate cause of Dodd’s death.
In light of this testimony, we think the district court erred in ending its analysis of plaintiff’s Monell-type claim with its conclusion that officer Larson did not violate Dodd’s constitutional rights. We have already held earlier in this opinion that that conclusion requires further analysis to determine whether Larson’s “seizure” of Dodd was unreasonable. If the seizure was reasonable under Garner, then neither Larson nor the municipality could be liable for violating Dodd’s fourth amendment rights. See City of Los Angeles v. Heller, 475 U.S. 796, 106 S.Ct. 1571, 89 L.Ed.2d 806 (1986). Even if the seizure was not reasonable, Larson still might not be liable because of his reliance on municipal policy in handcuffing Dodd as he did. See § A(l) supra. As to the city, there would still remain the question of whether the municipal policy itself “caused” Dodd’s death. As pointed out by plaintiff’s expert, if the gun is left out of the holster during handcuffing, it increases the likelihood of a struggle and injury through accidental discharge of the gun.
While it is true, as the district court noted, that the city’s policy is designed to protect Larson from injury, that cannot be its only purpose; the policy must also be designed to protect arrestees from unnecessary gunshot injuries or death. Such a policy with respect to the proper handling of a gun while handcuffing a suspect may be adopted only after balancing the various risks created by the policy against the ben*6efits it achieves. See Garner, 105 S.Ct. at 1700-01.
The district court, however, gave no consideration to the existence of the policy, whether the policy caused Dodd’s death, and if so, whether the city would thereby be rendered liable under Monell. Instead, the court simply dismissed the claim against the city on the ground that plaintiff had failed to establish liability against the individual police officer. Where, as here, a police officer carries out municipal policy with the result that an arrestee is killed, there is a potential for municipal liability even though the police officer may be personally immune from liability for having executed the arrest in the manner in which he had been trained under the city’s policy. Cf. Los Angeles v. Heller, 106 S.Ct. at 1573 (verdicts establishing no unconstitutional arrest and no use of excessive force necessarily exonerated both police officer and municipality).
The city contends on appeal that the “cause” of Dodd’s death was his own voluntary act in lunging for the exposed gun and was not any act or policy of the city. Monell’s view of causation is, we think, more encompassing than such a narrow, immediate focus on the cause of the shooting. In adopting its policies a municipality must take into consideration the reasonably foreseeable conduct not only of its own employees but also of those citizens with whom its employees will interact. Basic principles of causation would render the policy a proximate cause of Dodd’s death if Dodd’s intervening actions were “within the scope of the original risk” and therefore foreseeable. W. Prosser, Handbook of the Law of Torts § 44, at 273 (4th ed. 1971). If Reiter’s testimony is to be credited, a matter for the district court to consider, then the district court might well find that the city’s policy of training its officers to handcuff suspects with guns drawn “caused” Dodd’s death by, in effect, inviting him to lunge for the gun. Since such a policy could serve as the basis for § 1983 liability under Monell, we find it necessary to remand the § 1983 claim against the city for further consideration.
2. Wrongful Death Claim.
To the extent that the wrongful death claim against the city was based on the doctrine of respondeat superior, it was derivative from, and therefore properly dismissed with, the negligence-based claim asserted against officer Larson. Plaintiff’s wrongful death claim against the city, however, must also be viewed as charging negligence in the city’s adoption of the gun-use policy.
Exonerating officer Larson from negligence does not necessarily exonerate the city from liability for adopting the gun policy on which officer Larson relied. Separate analysis under applicable principles of Connecticut negligence law must be applied to determine whether the city’s policy and training with respect to the use of guns during handcuffing was negligent, and, if so, whether it was a proximate cause of Dodd’s death, see Bonsignore v. City of New York, 683 F.2d 635, 637 (2d Cir.1982), and that analysis in the first instance should be done by the district court.

CONCLUSION

As to defendant Larson the judgment is affirmed insofar as it dismissed the wrongful death claim against him, but with respect to the claim under § 1983 the judgment is reversed and the case is remanded for further consideration. As to defendant City of Norwich, the judgment is reversed and the case is remanded for further consideration of both the wrongful death and § 1983 claims.